Exhibit 10.1

Alnylam Pharmaceuticals, Inc.

2014 Annual Incentive Program

Summary Description

In March 2014, the Compensation Committee of the Board of Directors (the
“Board”) of Alnylam Pharmaceuticals, Inc. (“Alnylam” or the “Company”) approved
the 2014 Annual Incentive Program (the “Bonus Plan”) to incent and reward all
regular employees based upon their performance relative to pre-established 2014
corporate and individual goals and objectives, and retain company employees by
establishing an important element of Alnylam’s total rewards package consistent
with Alnylam’s compensation philosophy and operating strategy.

Eligibility

All regular employees, who are employed by the Company both before October 1,
2014 and on January 15, 2015 (collectively, “Plan Participants”), are eligible
to receive an annual cash bonus (a “Bonus Award”) based upon achievement of
individual and corporate goals and objectives for 2014. The Compensation
Committee may, in its discretion, include employees who join the Company after
October 1, 2014 as Plan Participants. Bonus Awards for Plan Participants who
have been employed with the Company for less than one year as of December 31,
2014 may be pro-rated by the Compensation Committee, in its discretion.

Goals

The corporate goals for 2014 were proposed by the Company’s executive officers
and approved by the Board. Bonus Awards for the Company’s executive officers
will be based entirely upon achievement of the corporate goals and each
executive officer’s contributions to the achievement of those goals. Individual
objectives for Plan Participants who are non-executive officers were approved by
the Committee. Individual objectives for all other Plan Participants were
approved by the employees’ direct supervisor and the appropriate officer of the
Company.

Awards

Under the Bonus Plan, each Plan Participant has an established target award, as
set forth in the table below, representing a percentage of the Plan
Participant’s annual base salary for 2014 (a “Target Award”).

 

 

2014 Annual Incentive Program Target Awards

 

Title/Level

   Target Award
(% of Base Salary)  

Chief Executive Officer

     60 % 

President and Chief Operating Officer

     50 % 

Executive Vice President

     50 % 

Senior Vice President

     40 % 

Vice President

     30 % 

Senior Director/Director

     20 % 

Associate Director

     15 % 

Senior Professionals

     10 % 

All Other Regular Employees

     7.5 % 



--------------------------------------------------------------------------------

Bonus Awards under the Bonus Plan, if any, will be determined by first
establishing a bonus pool (the “Bonus Pool”). The Bonus Pool will be calculated
by (1) aggregating each Plan Participant’s Target Award and then (2) multiplying
that sum by a modifier established by the Compensation Committee that is based
on the Company’s performance as measured against the 2014 corporate goals (the
“Corporate Performance Level”). The Corporate Performance Level for 2014 will
range from 0% to 120%; provided, however, that the Corporate Performance Level
can only exceed 100% upon the achievement of specified clinical development
goals and further provided that, if the Corporate Performance Level for 2014
falls below a threshold of 50%, no Bonus Awards will be paid under the Bonus
Plan.

The Bonus Pool will then be allocated among the Plan Participants based upon a
consideration of each Plan Participant’s title/level and salary (as reflected by
their Target Award percentage) and (i) with respect to Plan Participants who are
executive officers, the Corporate Performance Level, as well as each executive
officer’s contributions to achievement of the 2014 corporate goals, and
(ii) with respect to all other Plan Participants, their 2014 year-end
performance ratings, which shall be determined by their performance against
their individual objectives for 2014, overall job performance and support of the
Company’s core values.

The Compensation Committee retains the discretion under the Bonus Plan to adjust
upward or downward any Bonus Award and/or the Bonus Pool as it deems
appropriate.

In December 2014, the Compensation Committee plans to evaluate the Company’s
performance against the established corporate goals, as well as the individual
performance and contributions of the Plan Participants, establish the Bonus Pool
and determine the amount of the Bonus Awards, if any, to be granted under the
Bonus Plan. Any Bonus Awards granted to Plan Participants under the Bonus Plan
are expected to be made in cash and to be paid in January 2015.

Administration; Amendment

The Bonus Plan is administered by the Compensation Committee. The Compensation
Committee has full power and authority to interpret and make all decisions
regarding the Bonus Plan, and its decisions and interpretations are final and
binding on all Plan Participants. The Compensation Committee or the full Board
may amend the Bonus Plan in any manner at any time without the consent of any
Plan Participant.